DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on November 30, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments.

Status of the Claims
	Claims 1, 3, 7-10, 14, 17-19, and 21 are pending. Claims 2, 4-6, 11-13, 15, 16, 20, and 22-24 are cancelled.

Election/Restrictions
Claims 1, 3, 9, and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 17-19, and 21, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 11, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Seifert on December 17, 2021.
The application has been amended as follows: 
Cancel claims 7, 8, and 21.
Rewrite claim 14 as follows:
“A method of making the zinc polyphosphate complex according to claim 1, the method comprising:combining the zinc citrate; sodium hexametaphosphate; and water, the relative amount of zinc citrate and sodium hexametaphosphate providing a phosphorus to zinc mole ratio of 20:1; andwherein the zinc polyphosphate complex has the property of reduced solubility in water at a first condition of 37oC and a pH of about 7.4 in the presence of 1% by weight Bovine Serum Albumin protein when compared with a second condition of 25oC and a pH of 5.4 in the absence of protein, the reduction in solubility being sufficient to allow the soluble zinc polyphosphate complex in a saturated solution at the second condition to precipitate from the saturated solution at the first condition.”
Rewrite claim 17 as follows:
“The method of claim 14, wherein the amount of water based on the total weight of zinc citrate, sodium hexametaphosphate, and water is 40 to 90 weight %.”
Rewrite claim 18 as follows:
“The method of claim 14, wherein the amount of water based on the total weight of zinc citrate, 
Rewrite claim 19 as follows:
“The method of claim 14, wherein the amount of water based on the total weight of zinc citrate, sodium hexametaphosphate, and water is 75 to 85 weight %.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon further consideration, the cited prior art references, alone or in combination, do not teach or fairly suggest the claimed zinc polyphosphate complex having the specifically claimed phosphorus to zinc mole ratio. The closest prior art teachings are those of Lewus (US 2013/0230469; of record), whose teachings are discussed in detail in the previous office action (office action of 09/30/2021). 
As discussed in detail in the previous office action, Lewus discloses a mouthwash comprising an aqueous solution of an effective amount of an orally acceptable soluble zinc salt (e.g., zinc citrate or zinc citrate trihydrate) with an effective amount of preservative. The zinc salt is dissolved in the aqueous solution and present from 0.5-2 wt.%. In an embodiment, the composition further comprises an anti-calculus agent such as sodium hexametaphosphate, in an amount of from 0.1-3 wt.%. Lewus, however, alone or in combination with the additionally cited prior art references, do not disclose, fairly suggest, or direct one of ordinary skill in the art to specifically select the claimed phosphorus to zinc mole ratio of 20:1 from Lewus’s broader disclosure. Furthermore, Applicant has also shown that unlike at the other tested phosphorus to zinc mole ratios (e.g. 5:1 to 15:1), the zinc polyphosphate complex having a phosphorus to zinc mole ratio of 20:1 was shown to remain stable for a week at room temperature and at 37oC, which is not disclosed and would not be expected or predicted from the teachings of the cited prior art references (see Applicant’s Remarks pg.10 and Specification, para.0065, 0075, 0076).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 9, 10, 14, and 17-19 are allowed. Claims 2, 4-8, 11-13, 15, 16, and 20-24 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616